CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS APRIL TRAFFIC DALLAS, TEXAS – May 7, 2012 – Southwest Airlines Co. (NYSE: LUV) today reported April 2012 combined traffic results for Southwest Airlines and AirTran.AirTran became a wholly-owned subsidiary of Southwest Airlines Co. (“the Company”) on May 2, 2011.For purposes of comparability, the Company is providing combined traffic results for Southwest Airlines and AirTran for periods prior to the acquisition date.See the accompanying tables for combined results. The Company flew 8.6 billion revenue passenger miles (RPMs) in April 2012, compared to 8.8 billion combined RPMs flown in April 2011, a decrease of 2.1 percent.Available seat miles (ASMs) decreased 1.9 percent to 10.8 billion from the April 2011 combined level of 11.0 billion.The load factor for April 2012 was 79.8 percent, compared to the combined load factor of 79.9 percent in April 2011.For April 2012, passenger revenue per ASM (PRASM) is estimated to have increased in the seven to eight percent range as compared to April 2011’s combined PRASM. For the first four months of 2012, the Company flew 32.3 billion RPMs, compared to 32.5 billion combined RPMs flown in the same period in 2011, a decrease of 0.7 percent.The year-to-date ASMs increased 0.4 percent to 41.4 billion from the combined level of 41.3billion for the same period in 2011.The year-to-date load factor was 78.0 percent, compared to the combined load factor of 78.8 percent for the same period in 2011. This release, as well as past news releases about Southwest Airlines Co., is available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS APRIL CHANGE Revenue passengers carried % Enplaned passengers )% Revenue passenger miles (000) )% Available seat miles (000) )% Load factor % % )pts. Average length of haul )% Trips flown )% YEAR-TO-DATE CHANGE Revenue passengers carried % Enplaned passengers )% Revenue passenger miles (000) )% Available seat miles (000) % Load factor % % )pts. Average length of haul )% Trips flown )% ***
